Action to recover moneys paid to corrupt an employee *787of plaintiff's assignor in connection with the sale of goods by the defendants; and also for damage resulting from diversion of business from plaintiff’s assignor by the same methods. Order denying defendants’ motion under subdivision 6 of rule 107 of the Rules of Civil Practice, affirmed, with $10 costs and disbursements, with leave to defendants 'to answer within ten days from the entry of the order hereon. No opinion. Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.